Name: 2007/868/EC: Council Decision of 20 December 2007 implementing Article 2(3) of Regulation (EC) NoÃ 2580/2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism and repealing Decision 2007/445/EC
 Type: Decision
 Subject Matter: politics and public safety;  international affairs;  civil law
 Date Published: 2007-12-22

 22.12.2007 EN Official Journal of the European Union L 340/100 COUNCIL DECISION of 20 December 2007 implementing Article 2(3) of Regulation (EC) No 2580/2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism and repealing Decision 2007/445/EC (2007/868/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to Council Regulation (EC) No 2580/2001 of 27 December 2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism (1), and in particular Article 2(3) thereof, Whereas: (1) On 28 June 2007, the Council adopted Decision 2007/445/EC implementing Article 2(3) of Regulation (EC) No 2580/2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism (2), and establishing an updated list of persons and entities to which that Regulation applies. (2) The Council has provided all the persons, groups and entities for which this was practically possible with statements of reasons explaining the reasons why they have been listed in Decision 2007/445/EC. (3) By way of a notice published in the Official Journal of the European Union on 29 June 2007 (3), the Council informed the persons, groups and entities listed in Decision 2007/445/EC that it had decided to maintain them on the list. The Council also informed the persons, groups and entities concerned that it was possible to request the Councils statement of reasons for including them on the list (where this had not already been communicated to them). (4) The Council has carried out a complete review of the list of persons, groups and entities to which Regulation (EC) No 2580/2001 applies, as required by Article 2(3) of that Regulation. In this regard, it has taken account of observations submitted to the Council by those concerned. (5) Following this review, the Council has concluded that the persons, groups and entities listed in the Annex to this Decision have been involved in terrorist acts within the meaning of Article 1(2) and (3) of Council Common Position 2001/931/CFSP of 27 December 2001 on the application of specific measures to combat terrorism (4), that a decision has been taken with respect to them by a competent authority within the meaning of Article 1(4) of that Common Position, and that they should continue to be subject to the specific restrictive measures provided for in Regulation (EC) No 2580/2001. (6) The list of the persons, groups and entities to which Regulation (EC) No 2580/2001 applies should be updated accordingly, HAS DECIDED AS FOLLOWS: Article 1 The list provided for in Article 2(3) of Regulation (EC) No 2580/2001 shall be replaced by the list contained in the Annex hereto. Article 2 Decision 2007/445/EC is hereby repealed. Article 3 This Decision shall take effect on the day of its publication. Article 4 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 20 December 2007. For the Council The President F. NUNES CORREIA (1) OJ L 344, 28.12.2001, p. 70. Regulation as last amended by Decision 2007/445/EC (OJ L 169, 29.6.2007, p. 58). (2) OJ L 169, 29.6.2007, p. 58. (3) OJ C 144, 29.6.2007, p. 1. (4) OJ L 344, 28.12.2001, p. 93. ANNEX List of persons, groups and entities referred to in Article 1 1. PERSONS 1. ABOU, Rabah Naami (a.k.a. Naami Hamza, a.k.a. Mihoubi Faycal, a.k.a. Fellah Ahmed, a.k.a. Dafri RÃ ¨mi Lahdi), born 1.2.1966 in Algiers (Algeria)  member of al-Takfir and al-Hijra 2. ABOUD, Maisi (a.k.a. The Swiss Abderrahmane), born 17.10.1964 in Algiers (Algeria),  member of al-Takfir and al-Hijra 3. AKHNIKH, Ismail (a.k.a. SUHAIB, a.k.a. SOHAIB), born 22.10.1982 in Amsterdam (The Netherlands), passport (The Netherlands) No. NB0322935, member of the Hofstadgroep 4. AL-MUGHASSIL, Ahmad Ibrahim (a.k.a. ABU OMRAN, a.k.a. AL-MUGHASSIL, Ahmed Ibrahim), born 26.6.1967 in Qatif-Bab al Shamal (Saudi Arabia), citizen of Saudi Arabia 5. AL-NASSER, Abdelkarim Hussein Mohamed, born in Al Ihsa (Saudi Arabia), citizen of Saudi Arabia 6. AL YACOUB, Ibrahim Salih Mohammed, born 16.10.1966 in Tarut (Saudi Arabia), citizen of Saudi Arabia 7. AOURAGHE, Zine Labidine (a.k.a. Halifi Laarbi MOHAMED, a.k.a. Abed, a.k.a. Abid, a.k.a. Abu ISMAIL), born 18.7.1978 in Nador (Morocco), passport (Spain) No. ESPP278036  member of the Hofstadgroep 8. ARIOUA, Azzedine, born 20.11.1960 in Costantine (Algeria)  member of al-Takfir and al-Hijra 9. ARIOUA, Kamel (a.k.a. Lamine Kamel), born 18.8.1969 in Costantine (Algeria)  member of al-Takfir and al-Hijra 10. ASLI, Mohamed (a.k.a. Dahmane Mohamed), born 13.5.1975 in Ain Taya (Algeria)  member of al-Takfir and al-Hijra 11. ASLI, Rabah, born 13.5.1975 in Ain Taya (Algeria)  member of al-Takfir and al-Hijra 12. ATWA, Ali (a.k.a. BOUSLIM, Ammar Mansour, a.k.a. SALIM, Hassan Rostom), Lebanon, born 1960 in Lebanon, citizen of Lebanon 13. BOUGHABA, Mohamed Fahmi (a.k.a. Mohammed Fahmi BOURABA, a.k.a. Mohammed Fahmi BURADA, a.k.a. Abu MOSAB), born 6.12.1981 in Al Hoceima (Morocco)  member of the Hofstadgroep 14. BOUYERI, Mohammed (a.k.a. Abu ZUBAIR, a.k.a. SOBIAR, a.k.a. Abu ZOUBAIR), born 8.3.1978 in Amsterdam (The Netherlands)  member of the Hofstadgroep 15. DARIB, Noureddine (a.k.a. Carreto, a.k.a. Zitoun Mourad), born 1.2.1972 in Algeria  member of al-Takfir and al-Hijra 16. DJABALI, Abderrahmane (a.k.a. Touil), born 1.6.1970 in Algeria  member of al-Takfir and al-Hijra 17. EL FATMI, Nouredine (a.k.a. Nouriddin EL FATMI, a.k.a. Nouriddine EL FATMI, a.k.a. Noureddine EL FATMI, a.k.a. Abu AL KA'E KA'E, a.k.a. Abu QAE QAE, a.k.a. FOUAD, a.k.a. FZAD, a.k.a. Nabil EL FATMI, a.k.a. Ben MOHAMMED, a.k.a. Ben Mohand BEN LARBI, a.k.a. Ben Driss Muhand IBN LARBI, a.k.a. Abu TAHAR, a.k.a. EGGIE), born 15.8.1982 in Midar (Morocco), passport (Morocco) No. N829139  member of the Hofstadgroep 18. EL-HOORIE, Ali Saed Bin Ali (a.k.a. AL-HOURI, Ali Saed Bin Ali, a.k.a EL-HOURI, Ali Saed Bin Ali), born 10.7.1965 or 11.7.1965 in El Dibabiya (Saudi Arabia), citizen of Saudi Arabia 19. EL MORABIT, Mohamed, born 24.1.1981 in Al Hoceima (Morocco), passport (Morocco) No. K789742  member of the Hofstadgroep 20. ETTOUMI, Youssef (a.k.a. Youssef TOUMI), born 20.10.1977 in Amsterdam (The Netherlands), ID-card (The Netherlands) No. LNB4576246  member of the Hofstadgroep 21. FAHAS, Sofiane Yacine, born 10.9.1971 in Algiers (Algeria)  member of al-Takfir and al-Hijra 22. HAMDI, Ahmed (a.k.a. Abu IBRAHIM), born 5.9.1978 in Beni Said (Morocco), passport (Morocco) No. K728658  member of the Hofstadgroep 23. IZZ-AL-DIN, Hasan (a.k.a GARBAYA, Ahmed, a.k.a. SA-ID, a.k.a. SALWWAN, Samir), Lebanon, born 1963 in Lebanon, citizen of Lebanon 24. LASSASSI, Saber (a.k.a. Mimiche), born 30.11.1970 in Constantine (Algeria)  member of al-Takfir and al-Hijra 25. MOHAMMED, Khalid Shaikh (a.k.a. ALI, Salem, a.k.a. BIN KHALID, Fahd Bin Adballah, a.k.a. HENIN, Ashraf Refaat Nabith, a.k.a. WADOOD, Khalid Adbul), born 14.4.1965 or 1.3.1964 in Pakistan, passport No 488555 26. MOKTARI, Fateh (a.k.a. Ferdi Omar), born 26.12.1974 in Hussein Dey (Algeria)  member of al-Takfir and al-Hijra 27. MUGHNIYAH, Imad Fa'iz (a.k.a. MUGHNIYAH, Imad Fayiz), born 7.12.1962 in Tayr Dibba (Lebanon), passport (Lebanon) No 432298  Senior Intelligence Officer of HIZBALLAH 28. NOUARA, Farid, born 25.11.1973 in Algiers (Algeria)  member of al-Takfir and al-Hijra 29. RESSOUS, Hoari (a.k.a. Hallasa Farid), born 11.9.1968 in Algiers (Algeria)  member of al-Takfir and al-Hijra 30. SEDKAOUI, Noureddine (a.k.a. Nounou), born 23.6.1963 in Algiers (Algeria)  member of al-Takfir and al-Hijra 31. SELMANI, Abdelghani (a.k.a. Gano), born 14.6.1974 in Algiers (Algeria)  member of al-Takfir and al-Hijra 32. SENOUCI, Sofiane, born 15.4.1971 in Hussein Dey (Algeria)  member of al-Takfir and al-Hijra 33. SISON, Jose Maria (a.k.a. Armando Liwanag, a.k.a. Joma), born 8.2.1939 in Cabugao (Philippines)  person in charge of the Communist Party of the Philippines, including NPA 34. TINGUALI, Mohammed (a.k.a. Mouh di Kouba), born 21.4.1964 in Blida (Algeria)  member of al-Takfir and al-Hijra 35. WALTERS, Jason Theodore James (a.k.a. Abdullah, a.k.a. David), born 6.3.1985 in Amersfoort (The Netherlands), passport (The Netherlands) No. NE8146378  member of the Hofstadgroep 2. GROUPS AND ENTITIES 1. Abu Nidal Organisation  ANO (a.k.a. Fatah Revolutionary Council, a.k.a. Arab Revolutionary Brigades, a.k.a. Black September, a.k.a. Revolutionary Organisation of Socialist Muslims) 2. Al-Aqsa Martyrs' Brigade 3. Al-Aqsa e.V. 4. Al-Takfir and Al-Hijra 5. Aum Shinrikyo (a.k.a. AUM, a.k.a. Aum Supreme Truth, a.k.a. Aleph) 6. Babbar Khalsa 7. Communist Party of the Philippines, including New Peoples Army  NPA, Philippines, linked to Sison Jose Maria (a.k.a. Armando Liwanag, a.k.a. Joma, the person in charge of the Communist Party of the Philippines, including NPA) 8. Gama'a al-Islamiyya (a.k.a. Al-Gama'a al-Islamiyya) (Islamic Group  IG) 9. Ã °slami BÃ ¼yÃ ¼k DoÃ u AkÃ ±ncÃ ±lar Cephesi  IBDA-C (Great Islamic Eastern Warriors Front) 10. Hamas, including Hamas-Izz al-Din al-Qassem 11. Hizbul Mujahideen  HM 12. Hofstadgroep 13. Holy Land Foundation for Relief and Development 14. International Sikh Youth Federation  ISYF 15. Kahane Chai (a.k.a. Kach) 16. Khalistan Zindabad Force  KZF 17. Kurdistan Workers' Party  PKK, (a.k.a. KADEK, a.k.a. KONGRA-GEL) 18. Liberation Tigers of Tamil Eelam  LTTE 19. Mujahedin-e Khalq Organisation  MEK or MKO, excluding the National Council of Resistance of Iran  NCRI (a.k.a. The National Liberation Army of Iran NLA (the militant wing of the MEK), a.k.a. the People's Mujahidin of Iran  PMOI, a.k.a. Muslim Iranian Student's Society) 20. EjÃ ©rcito de LiberaciÃ ³n Nacional (National Liberation Army) 21. Palestine Liberation Front  PLF 22. Palestinian Islamic Jihad  PIJ 23. Popular Front for the Liberation of Palestine  PFLP 24. Popular Front for the Liberation of Palestine  General Command (a.k.a. PFLP  General Command) 25. Fuerzas armadas revolucionarias de Colombia  FARC (Revolutionary Armed Forces of Colombia) 26. Devrimci Halk KurtuluÃ Partisi-Cephesi  DHKP/C (a.k.a. Devrimci Sol (Revolutionary Left), a.k.a. Dev Sol) (Revolutionary People's Liberation Army/Front/Party) 27. Sendero Luminoso  SL (Shining Path) 28. Stichting Al Aqsa (a.k.a. Stichting Al Aqsa Nederland, a.k.a. Al Aqsa Nederland) 29. Teyrbazen Azadiya Kurdistan  TAK (a.k.a. Kurdistan Freedom Falcons, a.k.a. Kurdistan Freedom Hawks) 30. Autodefensas Unidas de Colombia  AUC (United Self-Defense Forces/Group of Colombia)